Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-12, 21-23, 26, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (2017/009317).
	Regarding claim 1, Qi discloses a method comprising: obtaining a signal at a pixel in an array of pixels of a radiation detector, wherein the signal is generated from radiation incident on the radiation detector (Qi, [0040]); obtaining a corrected signal by correcting the signal with a combination of a set of reference signals generated from the radiation at a set of reference pixels in the array, wherein a set of weights are respectively applied to the set of reference signals in the combination; and forming an image based on the corrected signal; wherein the set of weights is a function of a location of the pixel with respect to the array (Qi, [0044]).  
	Regarding claim 2, Qi further discloses each pixel in the array of pixels encompasses a portion of a radiation absorption layer of the radiation detector.  (Qi, [0033]; application of the technique to non-tomographic processes results in the pixel being commensurate with the detector structure)
	Regarding claim 5, Qi further discloses the signal is generated from charge carriers produced in the radiation absorption layer by the radiation. (Qi, [0007])
	Regarding claim 7, Qi further discloses the set of weights is a function of relative positions of the set of reference pixels with respect to the pixel.  (Qi, [0044])
	Regarding claim 8, Qi further discloses the pixel is a member of the set of reference pixels.  (Qi, [0044]; as any pixel may be used in this algorithm for reference or signal, there is no distinction between them and it may be said that they are members of the same set)
	Regarding claim 9, Qi further discloses the radiation is X-ray or gamma ray.  (Qi, [0004])
	Regarding claim 10, Qi further discloses the signal and the set of reference signals are generated during the same time period.  (Qi, [0040]-[0044] discloses use of a single image in the NLM filter; [0048] extends the filter to neighboring times)
	Regarding claim 11, Qi further discloses the combination is a sum of the set of reference signals with the set of weights applied thereto.  (Qi, equations at [0046])
	Regarding claim 12, Qi further discloses the signal represents an intensity of the radiation at the pixel.  (Qi, [0006], [0007])
	Regarding claims 21 and 22, claims 21 and 22 are rejected on the same grounds as claim 1.  
	Claim 23 is rejected on the same grounds as claim 2, as it has the same substantive limitations.
	Claim 26 is rejected on the same grounds as claim 5, as it has the same substantive limitations.
	Claim 28 is rejected on the same grounds as claim 7, as it has the same substantive limitations.
	Claim 29 is rejected on the same grounds as claim 8, as it has the same substantive limitations.
	Claim 30 is rejected on the same grounds as claim 9, as it has the same substantive limitations.
	Claim 31 is rejected on the same grounds as claim 10, as it has the same substantive limitations.
	Claim 32 is rejected on the same grounds as claim 11, as it has the same substantive limitations.
	Claim 33 is rejected on the same grounds as claim 12, as it has the same substantive limitations.


Allowable Subject Matter
Claims 3, 6, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3 and 24, the prior art of record does not disclose, teach, or fairly suggest the set of weights is a function of a thickness of the radiation absorption layer.
	Regarding claims 6 and 27, the prior art of record does not disclose, teach, or fairly suggest the set of weights is a function of a direction of propagation of the radiation at the pixel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884